Ellison, J.
This is an action for damages, founded on a breach of promise of marriage. Evidence of seduction was given. The answer denied the promise *301and the seduction charged. The verdict was for plaintiff in the sum of $1,500.
The defendant now contends that the question of seduction of plaintiff should not have been submitted to the jury, for the reason that, as he contends, there was no evidence to show that the plaintiff yielded to the solicitation for sexual intercourse, by reason of the promise of marriage. The testimony does not state in express terms that the promise of marriage was the cause of her yielding, but we are satisfied from a consideration of the whole testimony that such is the reasonable inference to be drawn from the testimony. She was shown to have been a chaste and virtuous woman prior to her illicit relations with defendant, and that after promising to marry her, he seduced her. Before the promise of marriage, there had been no indelicate familiarities between them, and not until after the promise had she permitted anything more than the ordinary and proper attention which an unmarried woman should receive from a visiting gentleman. We think it is not necessary to show in express terms that the plaintiff yielded on account of the promise of marriage. The fact may, in many cases, quite as clearly appear without the use of express words to that effect.
Defendant has cited us to many authorities in support of his position, but in the view we take of the effect of the evidence, they are not applicable. The fact that we do not agree with counsel as to the effect of the evidence makes it unnecessary to enter into a consideration of the authorities referred to.
The court refused an instruction for defendant, wherein it was declared necessary to plaintiffs case, before she could recover anything on account of the seduction, that the sexual connection should have been induced by the promise of marriage. While we think it would have been appropriate enough to have given *302that instruction, yet we do not deem it to be reversible error, since itwas fully embodied in instructions already given for plaintiff, and the jury must have believed the suduction was accomplished by reason of the promise, under the .instruction referred to.
What we have said covers the points as made in the written argument, including the position that no more than nominal damages should have been allowed. But a full examination of the record, together with the suggestions of counsel, has failed to show anything which would justify our interference with the judgment and it is accordingly affirmed.
All concur.